PER CURIAM.
The final judgment of dissolution of marriage is reversed on the ground that Orange County Circuit Judge Miller erred in denying the husband’s motion to disqualify. See Livingston v. State, 441 So.2d 1083 (Fla.1983). Because Judge Miller transferred venue to Seminole County over the husband’s objection after erroneously denying the motion to disqualify, that ruling must be vacated and the cause returned to Orange County for further proceedings before a different circuit judge. The venue issue may then be resolved in accordance with the law set forth in Carroll v. Carroll, 341 So.2d 771 (Fla.1977).
We also add that the trial court should satisfactorily determine whether an eviden-tiary basis exists to find that the marriage here is irretrievably broken. See Ryan v. Ryan, 277 So.2d 266 (Fla.1973).
REVERSED AND REMANDED.
COBB and THOMPSON, JJ., concur.
GOSHORN, J., concurs specially with opinion.